DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed January 17, 2019.  Claims 1-4, 6-19, 22, and 65-70 are pending in this case.  Claims 5, 20-21, and 23-64 were canceled via Preliminary Amendment filed January 17, 2019.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-4, 6-19, 22, and 65-67, drawn to digital property management by digital property issuers, classified in G06Q 20/32.

Group 2, claim(s) 68-70, drawn to transactions performed by telecom operators, classified in H04L 63/00.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the  inventions of these groups require the technical features of receiving a transaction request, by a distributed transaction consensus network, to transfer a first type of digital property from a first virtual wallet associated with the first digital property issuer to a second virtual wallet; causing the second virtual wallet to receive a second type of digital property issued by the second digital property issuer; and recording the requested transaction in a distributed ledger, these technical features are not special as they do not make a contribution over the prior art in view of Letourneau (US 2016/0092988) where 
Letourneau teaches 
receiving a transaction request (par 15 for having a trade order with a part of assets that are requested by the first user or means for requesting a transaction), by a distributed transaction consensus network (par 17 for having a digital decentralized network that has a first asset or first type of digital property to be traded using tokens with Par 76 for a wallet having different types of assets or digital property such as bitcoin and Litecoin with each wallet A, B, C having a different type of digital property), to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer (par 17 for having a first user or a first digital property issuer with digital wallets belonging to the first user and par 15 for transferring a first asset from a first digital wallet and trading the first asset for a second asset using a computer to submit the trade) to a second virtual wallet associated with a second digital property issuer (par 18 for having a second user or second digital property issuer with a second wallet with a processor to send money from the first user to the second user and par 100 for having a trade matching process for a remote exchange including User A or a first user and the second type of asset)
causing the second virtual wallet to receive a second type of digital property issued by the second digital property 1ssuer (par 18 for sending to the address of the second user's wallet 
recording the requested transaction in a distributed ledger (par 37 for recording assets in a distributed ledger with cryptographic keys and par 93 for using signature of the accounts and the trading fees to complete the digital transaction).

A telephone call was made to Huan-Yi Lin, RegNo 66,645, on September 14, 2021, to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685